 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN,                                    No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13              v.                                      ORDER
14    EDMUND J. BROWN, JR., et al.,
15                       Defendants.
16

17

18                   This court is in receipt of a request from Wendy Musell, Esq., counsel for Dr.

19   Michael Golding, concerning another whistleblower complaint that has been provided to the

20   Receiver in Plata v. Brown, Case No. 01-cv-01351 JST (N.D. Cal.). Ms. Musell also is counsel

21   for the second whistleblower, Dr. Melanie Gonzalez, and she requests that this court’s orders

22   prohibiting defendants from retaliating against Dr. Golding be expanded to prohibit retaliation

23   against Dr. Gonzalez. See ECF Nos. 5949, 5973. Good cause appearing, the request will be

24   granted.

25                   In accordance with the above, IT IS HEREBY ORDERED that:

26                   1. Paragraph 2 of this court’s October 12, 2018 order, ECF No. 5949, is modified

27   to provide as follows: Defendants shall not retaliate against Dr. Golding or Dr. Melanie Gonzalez

28   or any person who assisted Dr. Golding in preparing his report.
                                                       1
 1                  2. The Clerk of the Court is directed to forward a copy of Dr. Gonzalez’s
 2   whistleblower complaint to counsel for plaintiffs and defendants in this action, without filing of
 3   the complaint at this time.
 4   DATED: November 6, 2018.
 5

 6                                                UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
